        Case 3:21-cv-08077-DWL Document 1 Filed 04/18/21 Page 1 of 5




 1    THE PEOPLE’S LAW FIRM, PLC
      Stephen D. Benedetto (Ariz. Bar No. 022349)
 2    645 North 4th Avenue, Suite A
      Phoenix, Arizona 85003
 3    Telephone: (602) 456-1901
      Facsimile: (602) 801-2834
 4    benedetto@the-plf.com
      hamel@the-plf.com
 5
      Firm email for docketing purposes:
 6    admin@the-plf.com

 7    Attorneys for Plaintiff Barbara Robinson

 8                         IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE DISTRICT OF ARIZONA

10    Barbara Robinson, a resident of the State of    Case No.
      California,
11
                           Plaintiff,
12                                                    COMPLAINT
             v.
13
      Xanterra South Rim, L.L.C., a Colorado
14    limited liability company,
15                         Defendants.
16
17          For her Complaint against Defendant Xanterra South Rim, L.L.C., Plaintiff Barbara

18   Robinson, through undersigned counsel, hereby alleges as follows:

19                          PARTIES, JURISDICTION AND VENUE

20          1.     Plaintiff Barbara Robinson is an 82-year-old woman residing in Humboldt

21   County, California.

22          2.     Upon information and belief, Defendant Xanterra South Rim, L.L.C.

23   (“Xanterra”) is a Colorado limited liability company authorized to do business and doing

24   business in the State of Arizona.

25          3.     Jurisdiction is founded upon 28 U.S.C. § 1332 in that the parties are domiciled

26   in different states and the amount in controversy exceeds $75,000.
        Case 3:21-cv-08077-DWL Document 1 Filed 04/18/21 Page 2 of 5




 1          4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) insofar as

 2   all or a substantial part of the events or omissions giving rise to the claims asserted in this

 3   Complaint occurred in the State of Arizona.

 4                                   GENERAL ALLEGATIONS

 5                                    Xanterra’s Equine Operation

 6          5.       Upon information and belief, Xanterra is a private contractor that operates a

 7   stable and equine operation in the Grand Canyon pursuant to a concession with the National

 8   Park Service.

 9          6.       Xanterra holds its equine operation open to the public, offering several types

10   of experiences for guests to explore the Grand Canyon.

11          7.       Among Xanterra’s offerings is a two-day, overnight mule trip to the canyon

12   floor: Participants leave the South Rim of the Grand Canyon and descend on mule-back;

13   spend a night in Phantom Ranch; and ascend on muleback the following morning.

14          8.       For some time Plaintiff Barbara Robinson and her daughter, Debbie Cook,

15   were attempting to schedule an overnight mule trip but had been unable to do so due to

16   Xanterra’s mules being sick.

17          9.       Ms. Robinson and Ms. Cook were eventually provided the opportunity to

18   participate in an overnight ride beginning April 21, 2019 and concluding April 22, 2019

19   (the “Mule Trip”).

20                                           The Mule Trip

21          10.      On the evening of April 20, 2019, Ms. Robinson and Ms. Cook stayed at a

22   hotel near the departure point for the Mule Trip and were provided a release to complete

23   and sign; they did so.

24          11.      Early in the morning on April 21, 2019, Ms. Robinson and Ms. Cook checked

25   in for the Mule Trip, which was scheduled to leave at 6:45.

26


                                                   -2-
        Case 3:21-cv-08077-DWL Document 1 Filed 04/18/21 Page 3 of 5




 1          12.    Prior to leaving, Ms. Robinson and other participants were assigned mules by

 2   a Xanterra employee.

 3          13.    The Xanterra employee assigned Ms. Robinson a mule named “Colton.”

 4          14.    The group approximately 8-10 participants and two guides then left the South

 5   Rim and began their descent into the Canyon.

 6          15.    During the descent into the Canyon, one guide rode in front of the group and

 7   the other rode in the back.

 8          16.    The descent was uneventful, and Ms. Robinson and the entire party made it

 9   to the bottom of the Canyon that night.

10                                             The Incident

11          17.    The next morning, the party woke up early and began the trek out of the

12   Canyon.

13          18.    Approximately ¾ of the way up the Canyon, Colter began acting erratically

14   and threw Ms. Robinson off his back onto the ground.

15          19.    Though she was in immediate pain, Ms. Robinson attempted to make it out

16   of the Canyon, agreeing to ride another mule.

17          20.    Not long thereafter, Ms. Robinson informed the guides that the pain was too

18   great and they called a medical helicopter to remove her from the Canyon.

19          21.    Ms. Robinson was transported to Flagstaff Medical Center where she was

20   diagnosed with a displaced fracture of her left T12 rib; nondisplaced posterior fractures of

21   her right T10-T12 vertebrae, a burst fracture of her T12 vertebrae, and a transverse process

22   fracture of her L1 vertebrae, among other injuries.

23                                 FIRST CLAIM FOR RELIEF

24                                           (Negligence)

25          22.    Ms. Robinson incorporates the allegations contained in the foregoing

26   paragraphs as if they were fully set forth herein.


                                                   -3-
        Case 3:21-cv-08077-DWL Document 1 Filed 04/18/21 Page 4 of 5




 1          23.     Xanterra is an operator of an “equine facility” within the meaning of A.R.S.

 2   § 12-553.

 3          24.     Xanterra owed a duty to Ms. Robinson to act as a reasonable equine facility

 4   under all of the circumstances presented.

 5          25.     Xanterra breached this standard of care when, among other things, it (1) failed

 6   to install suitable tack or equipment; (2) failed to assign Ms. Robinson a suitable animal;

 7   (3) failed to employ reasonable measures on the ride to keep participants safe; and (4) failed

 8   to reasonably screen, hire, train, and supervise its guides properly install suitable tack and

 9   other equipment.

10          26.     As a direct and proximate result of Xanterra’s breaches of the standard of

11   care, Ms. Robinson was injured and suffered damages in an amount to be proven at trial.

12                                SECOND CLAIM FOR RELIEF

13                                        (Gross Negligence)

14          27.     Ms. Robinson incorporates the allegations contained in the foregoing

15   paragraphs as if they were fully set forth herein.

16          28.     Based on Colter’s actions, it is believed that Xanterra was a young mule who

17   was either new to Xanterra, was not properly trained, or was afflicted with a dangerous

18   temperament.

19          29.     A reasonable equine operator in Xanterra’s position would have known of

20   information concerning Colter’s experience, history, training, and temperament.

21          30.     A reasonable equine operator in Xanterra’s position would know that placing

22   an 81-year-old woman (regardless of her activity level) on such an animal for a two-day

23   ride into the Grand Canyon would create an unreasonable risk of harm to her.

24          31.     A reasonable equine operator in Xanterra’s position would know that, by

25   assigning her a mule like Colter – combined with the sum of Xanterra’s other acts and

26   omissions, including its organization and administration of the ride and hiring and


                                                  -4-
        Case 3:21-cv-08077-DWL Document 1 Filed 04/18/21 Page 5 of 5




 1   supervision of guides – the risk of harm to Ms. Robinson was so great that it was highly

 2   probable that harm would result.

 3          32.    Xanterra’s assignment of Colter to Ms. Robinson constituted willful or

 4   wanton conduct that was recklessly indifferent to Ms. Robinson’s safety.

 5          33.    As a direct and proximate result of Xanterra’s actions Ms. Robinson was

 6   injured and suffered damages in an amount to be proven at trial.

 7                                     PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff Barbara Robinson hereby requests that the Court enter

 9   judgment against Defendant Xanterra South Rim, L.L.C. as follows:

10                 A.      For special damages, including but not limited to Ms. Robinson’s

11                 medical bills, unexpected travel expenses, and out-of-pocket expenditures

12                 related to her injuries and treatment for them;

13                 B.      For general damages, including but not limited to Ms. Robinson’s pain,

14                 suffering, emotional and psychological anguish, and loss of enjoyment of life;

15                 C.      For prejudgment interest on all liquidated sums;

16                 D.      For Ms. Robinson’s reasonable attorney’s fees and costs incurred in

17                 this action to the extent permitted by law; and

18                 E.      For such other relief as the Court deems just.

19                                  DEMAND FOR JURY TRIAL

20          Pursuant to Rule 38, Fed. R. Civ. P., and the Seventh Amendment to the United

21   States Constitution, Plaintiff respectfully requests a jury trial in this matter.

22          DATED this 18th day of April, 2021.
23                                               THE PEOPLE’S LAW FIRM
                                                 645 North 4th Avenue, Suite A
24                                               Phoenix, Arizona 85003

25
                                                 By: /s/ Stephen D. Benedetto
26                                                  Stephen D. Benedetto


                                                   -5-
